United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chemung, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1617
Issued: January 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 8, 2016 appellant, through counsel, filed a timely appeal from a July 15, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a back injury causally
related to the September 9, 2013 accepted employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
On September 13, 2013 appellant, then a 52-year-old postmaster, filed a traumatic injury
claim (Form CA-1) alleging that on September 9, 2013 she strained her lower back as a result of
lifting heavy tubs and bundles at work. She stopped work on September 12, 2013.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on September 13, 2013. Dr. Michael J. Landolf, a Board-certified internist,
completed this form on September 16, 2013 and described appellant’s history of experiencing
low back pain on September 9, 2013. He diagnosed low back pain and indicated by checking a
box marked “yes” that this condition was possibly caused or aggravated by an employment
activity. Dr. Landolf released appellant to return to light work on September 16, 2013.
Appellant submitted additional reports from Dr. Landolf. In a September 16, 2013 duty
status report (Form CA-17), Dr. Landolf provided a clinical finding of decreased range of motion
(ROM) of the lower back. He noted that appellant’s condition was partially due to a
September 9, 2013 injury. Dr. Landolf indicated that she could resume work with restrictions as
of September 17, 2013. In reports dated September 16 to October 11, 2013, he noted a history
that on September 9, 2013 appellant felt a pull in her lower back while sorting tubs of magazines
at work. Dr. Landolf also noted her history of back pain and medical, family, and social
background. He reported findings on physical examination and diagnosed low back pain
beginning in 1999. Dr. Landolf advised that based on appellant’s history and symptoms she
appeared to have chronic low back pain of an uncertain direct cause, but noted her statement that
her symptoms worsened while at work and her history of significant back pathology that
predated her discomfort at work. He concluded that she could return to work with restrictions
following each of his examinations.
A September 26, 2013 Form CA-17 report bearing an unknown signature provided
clinical findings of decreased ROM of the lower back and pain. The report indicated that
appellant’s conditions were partially due to a September 9, 2013 injury and that she could
resume light work as of October 3, 2013.
In a report and treatment note dated October 9, 2013, Kristin Kawzeduk, a physical
therapist, noted the treatment of appellant’s lumbago condition.
By letter dated November 6, 2013, OWCP advised appellant of the deficiencies of her
claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
Form CA-17 reports dated September 19 to November 25, 2013 and bearing the same
previous unknown signature reiterated the clinical findings of decreased ROM and low back
pain. The reports reiterated that appellant’s conditions were partially due to a September 9, 2013
injury and that she could return to light work with restrictions.
In an October 3, 2013 lumbar magnetic resonance imaging (MRI) scan report,
Dr. Joseph A. Ronsivalle, a Board-certified radiologist, noted a history that appellant
experienced low back pain and sustained a heavy lifting injury on September 9, 2013. He
2

provided an impression of L4-5 small left paracentral disc protrusion with left foraminal
encroachment and L3-4 left lateral disc bulge with mild left foraminal encroachment.
In an October 3, 2013 addendum to Dr. Ronsivalle’s report, Dr. Niksa Vlasic, a Boardcertified radiologist, reviewed the physician’s findings and the findings of lumbar MRI scans
performed in 2004.3 He related that, given the appearance of L4-5 disc disease on the current
examination, there was possibly interval encroachment which was clearly seen on this
examination.
In reports dated October 3 and 21 and November 4, 2013, Dr. Landolf noted that
appellant’s symptoms remained the same. Appellant was not working because no light-duty
work was available. Dr. Landolf reported examination findings and reiterated his diagnosis of
low back pain with a history of this condition beginning in 1999. He again related that the cause
of appellant’s condition was uncertain while noting her preexisting back pain.
In a November 26, 2013 report, Dr. David C.Y. Kung, a Board-certified neurosurgeon,
provided a history of appellant’s back condition, noting that she sustained a back injury at work
on September 12, 2013 while lifting boxes of mail that each weighed 30 to 40 pounds. He also
reported findings on physical and neurological examination. Dr. Kung listed an impression that
ruled out L4-5 discogenic pain. He advised that appellant had an abnormal disc that was bulging
out more on the left than the right. Dr. Kung did not detect any severe nerve compression. He
doubted that the weakness of dorsiflexion of the toes was due to this disc herniation pressing on
the nerve.
A September 12, 2013 after care instructions note completed by Andrew Friebel, a
physician assistant, documented treatment on that date for chronic pain exacerbation. In a note
of the same date, he excused appellant from work through September 15, 2013.
In a December 3, 2013 response to OWCP’s development letter, appellant described the
September 9, 2013 incident. Her back began to hurt while sorting and moving 14 full tubs of
mail and bundles approximately weighing 35 to 45 pounds. Appellant continued to perform her
work duties despite pain and discomfort in her left lower back. She believed that the pain would
go away after she went home and rested. Appellant worked from the date of injury until she
stopped work on September 12, 2013. At that time she informed the employing establishment
about her back injury and sought medical treatment on the following day. Appellant related that
she had not sustained any other injury on or off duty between the claimed date of injury and the
date she first reported the injury to her supervisor and physician. She had no similar disability or
symptoms before the claimed injury.
By decision dated December 11, 2013, OWCP accepted that the September 9, 2013
incident occurred as alleged. However, it denied appellant’s claim and determined that the
medical evidence was insufficient to establish a medical diagnosis in connection with the work
event. OWCP noted that a diagnosis of pain was a symptom and not a diagnosed medical
condition.

3

The Board notes the 2004 lumbar MRI scan reports are not contained in the case record.

3

In a prescription dated December 31, 2013, Jennifer Hubbell, a nurse practitioner,
ordered a sample of appellant’s urine and pain medication monitoring. She indicated a diagnosis
of lumbago. A January 6, 2014 drug monitoring report revealed positive test results for
prescribed medication.
On October 22, 2014 appellant requested reconsideration of the December 11, 2013
decision.
In a July 15, 2016 decision, OWCP denied modification of the December 11, 2013
decision. It found that the medical evidence failed to provide a diagnosis of a medical condition
in connection with the accepted September 9, 2013 employment incident or a well-reasoned
medical explanation on the issue of causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury caused by the accepted September 9, 2013 employment incident. Appellant failed to
submit sufficient medical evidence to establish that she sustained a back injury causally related
to the accepted employment incident.
Dr. Landolf’s reports dated September 16 to November 4, 2013 noted appellant’s history
of injury and diagnosed low back pain with a preexisting history of this condition beginning in
1999. However, his finding is of no probative value as he is describing a symptom rather than a
clear diagnosis of a medical condition.11 The Board has held that pain is a symptom, rather than
a compensable medical diagnosis.12 Further, Dr. Landolf’s opinion is speculative regarding
causal relationship. He related that the direct cause of appellant’s condition was “uncertain.”
The Board has held that speculative and equivocal medical opinions regarding causal
relationship have no probative value.13 Moreover, while Dr. Landolf noted appellant’s statement
that her back symptoms worsened at work and the knowledge of her preexisting history of back
symptoms, he did not provide his own rationalized medical opinion as to whether the accepted
September 9, 2013 employment incident caused or aggravated appellant’s back condition.14
Similarly, Dr. Landolf’s September 16, 2013 form report is of diminished probative
value. He diagnosed low back pain and indicated by checking a box marked “yes” that this
condition was “possibly” caused or aggravated by the accepted September 9, 2013 employment
incident. Dr. Landolf’s did not identify a compensable medical diagnosis or offer a medical
opinion expressed in terms of a reasonable degree of medical certainty. As noted, pain is not a
diagnosis, rather it is a symptom15 and speculative and equivocal medical opinions regarding
causal relationship have no probative value.16 Dr. Landolf did not explain how the diagnosed
condition was caused or aggravated by the accepted work incident. Medical reports without
adequate rationale on causal relationship are of diminished probative value and do not meet an
employee’s burden of proof.17
In a November 26, 2013 report, Dr. Kung examined appellant and ruled out L4-5
discogenic pain. Although he diagnosed a lumbar condition, he did not provide a firm diagnosis
11

K.B., Docket No. 16-0122 (issued April 19, 2016).

12

Id.

13

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
14

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).
15

Supra note 11.

16

Supra note 13.

17

See R.C., Docket No. 15-315 (issued May 4, 2015); Ceferino L. Gonzales, 32 ECAB 1591 (1981).

5

of a particular medical condition.18 Further, Dr. Kung noted a history of a September 12, 2013
work incident,19 but did not offer a specific opinion as to whether this incident caused or
aggravated a diagnosed condition.20
Dr. Ronsivalle’s October 3, 2013 MRI scan results revealed L4-5 small left paracentral
disc protrusion with left foraminal encroachment and L3-4 left lateral disc bulge with mild left
foraminal encroachment. While he noted a history of the accepted September 9, 2013 work
incident, he did not provide an opinion on causal relationship between the accepted employment
incident and the diagnosed conditions.21 Likewise, Dr. Vlasic’s October 3, 2013 addendum to
Dr. Ronsivalle’s report is of limited probative value as he did not offer an opinion as to the cause
of the lumbar conditions.22
Evidence received from appellant’s physical therapist, a physician assistant, and a nurse
practitioner has no probative medical value. Healthcare providers such as, a physical therapist,
physician assistant, or nurse practitioner, are not considered physicians as defined under FECA.23
Likewise, the Form CA-17 reports dated September 19 to November 25, 2013, without legible
signatures, have no probative medical value, as it cannot be established that the author is a
physician.24
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
The Board notes that the employing establishment executed a Form CA-16 on
September 13, 2013 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.25 Although OWCP denied appellant’s claim for an injury, the
18

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that, in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
19

The Board notes that while Dr. Kung provided an incorrect date of injury, his description of appellant’s
employment incident corresponds with the history provided on her claim form.
20

See cases cited, supra note 14.

21

Id.

22

Id.

23

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by State law. See 5 U.S.C. § 8102(2);
David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as nurses, physician assistants and physical therapists
are not competent to render a medical opinion under FECA).
24

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

25

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300 through 10.304.

6

record does not reflect whether OWCP addressed reimbursement of medical expenses pursuant
to the Form CA-16. Upon return of the case record, it should address that issue.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a back
injury causally related to the accepted September 9, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

